UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6110


LAWRENCE JOHNSON,

                Plaintiff - Appellant,

          v.

T. O’BRIEN, Warden; CAPTAIN WILSON; LIEUTENANT TREES; J.
GILLEY, Lt.; T. TAYLOR, Corr. Officer; W. WELCH, Corr.
Officer; J. BAKER, Corr. Officer; CORRECTIONAL OFFICER CRUM;
CORRECTIONAL   OFFICER  B.   SHOEMAKER;   S.  WHITE,   C.O.;
CORRECTIONAL OFFICER L. BISHOP; CORRECTIONAL OFFICER A.
O’QUINN; CORRECTIONAL OFFICER T. ROBINSON; R. SMITH, C.O.;
A. RUTHERFORD, RN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00165-JCT-RSB)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Johnson, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence       Johnson    appeals         the   jury     verdict    entered

against him in his Bivens * action, as well as several of the

district       court’s      pre-trial     and      post-judgment        orders.         With

regard    to    the    jury    verdict    and      the    orders      denying    Johnson’s

motions        for     appointment       of       counsel,       change      of    venue,

continuance, and judgment as a matter or law or, alternatively,

a new trial, we have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.             Johnson v. O’Brien, No. 7:09-cv-00165-JCT-RSB

(W.D. Va. Apr. 29, 2011; June 9, 2011; June 30, 2011; Sept. 22,

2011; Oct. 17, 2011; Oct. 20, 2011; Nov. 18, 2011; Jan. 12,

2012).

               Turning the court’s dismissal of Johnson’s remaining

claims,    we       confine    our   review       to   the     issues    raised    in    the

Appellant’s brief.            See 4th Cir. R. 34(b).             Because Johnson does

not challenge on appeal the court’s reasons for rejecting these

claims, he has forfeited appellate review of the court’s order.

We therefore affirm the denial of relief.

               We    deny    Johnson’s    request        for   counsel     and    dispense

with oral argument because the facts and legal contentions are


     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    3